       Case 15-42599                Doc 56        Filed 10/12/19 Entered 10/12/19 23:20:33                            Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Robert J Baker                                                 Social Security number or ITIN   xxx−xx−2887

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2              Annette L Baker                                                Social Security number or ITIN   xxx−xx−6050
(Spouse, if filing)
                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 15−42599




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Robert J Baker                                               Annette L Baker
               aka Robert Joseph Baker

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               October 10, 2019                                             For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 15-42599       Doc 56    Filed 10/12/19 Entered 10/12/19 23:20:33                Desc Imaged
                                 Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
        Case 15-42599       Doc 56    Filed 10/12/19 Entered 10/12/19 23:20:33              Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 15-42599-JSB
Robert J Baker                                                                         Chapter 13
Annette L Baker
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: mmyers                 Page 1 of 2                   Date Rcvd: Oct 10, 2019
                              Form ID: 3180W               Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2019.
db/jdb         +Robert J Baker,    Annette L Baker,    1251 River Ash Court,    Bartlett, IL 60103-1597
25761763       +2005 Residential Trust 3-2,    c/o Park Tree Investments,     425 Divisadero St.,   Suite 207,
                 San Francisco, CA 94117-2242
24033920       +Citibank/Best Buy,    Centralized Bankruptcy/CitiCorp Credit S,     Po Box 790040,
                 St Louis, MO 63179-0040
24093530       +DuPage County Probation Department,     503 N. County Farm Road,    Wheaton, IL 60187-3942
24033924       +Dupage Probation Department,    505 N. County Farm Road,     Wheaton, IL 60187-2522
24033925       +Equifax Information Services, LLC,     1550 Peachtree Street NW,    Atlanta, GA 30309-2468
24033926       +Experian Information Solutions, Inc.,     475 Anton Boulevard,    Costa Mesa, CA 92626-7037
24273811       +MIDLAND CREDIT MANAGEMENT, INC. AS AGENT FOR,     MIDLAND FUNDING LLC,    PO BOX 2011,
                 WARREN, MI 48090-2011
24409191       +PNC BANK, National Association,     PO BOX 94982,   CLEVELAND, OHIO 44101-4982
24033929       +PNC Bank,   2730 Liberty Avenue,     Pittsburgh, PA 15222-4747
24033930       +PNC Bank N.A,    1 Financial Parkway,    Kalamazoo, MI 49009-8002
24046002        The Bank of New York Mellon,    c/o Manley Deas Kochalski LLC,     P.O. Box 165028,
                 Columbus, OH 43216-5028
24033934        Trans Union LLC,    P.O. Box 2000,    Chester, PA 19016-2000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
24033911        EDI: CINGMIDLAND.COM Oct 11 2019 04:48:00       AT&T Mobility,    PO Box 6416,
                 Carol Stream, IL 60197-6416
24033912       +EDI: CITICORP.COM Oct 11 2019 04:48:00       At&T Universal Citi Card,     Po Box 6500,
                 Sioux Falls, SD 57117-6500
24033913       +EDI: BANKAMER.COM Oct 11 2019 04:48:00       Bank Of America,    Correspondence FL-1-908-01-49,
                 Po Box 31785,    Tampa, FL 33631-3785
24033914       +EDI: BANKAMER2.COM Oct 11 2019 04:48:00       Bank Of America, N.A. *,     401 N. Tryon Street,
                 NC1-021-02-20,    Charlotte, NC 28255-0001
24033915       +EDI: HFC.COM Oct 11 2019 04:48:00      Best Buy Co., Inc,     Bureaus Investment Group,
                 PO Box 17298,    Baltimore, MD 21297-1298
24033916       +EDI: CAPITALONE.COM Oct 11 2019 04:48:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
24151982        EDI: CAPITALONE.COM Oct 11 2019 04:48:00       Capital One Bank (USA), N.A.,
                 by American InfoSource LP as agent,    PO Box 71083,    Charlotte, NC 28272-1083
24033917       +EDI: AIS.COM Oct 11 2019 04:48:00      Capital One, N.A. *,     c/o American Infosource,
                 P.O Box 54529,    Oklahoma City, OK 73154-1529
24033918       +EDI: CAPITALONE.COM Oct 11 2019 04:48:00       Capital One, N.A.*,    1680 Capital One Drive,
                 Mc Lean, VA 22102-3407
24408026       +E-mail/Text: bncmail@w-legal.com Oct 11 2019 01:06:46        Cerastes, LLC,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132
24033922        EDI: DISCOVER.COM Oct 11 2019 04:48:00       Discover Financial Services,     2500 Lake Cook Road,
                 Deerfield, IL 60015
24033923        EDI: DISCOVER.COM Oct 11 2019 04:48:00       Discover Financial Services LLC,     Po Box 15316,
                 Wilmington, DE 19850
24049131        EDI: DISCOVER.COM Oct 11 2019 04:48:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,    New Albany, OH 43054-3025
24033921       +EDI: DISCOVER.COM Oct 11 2019 04:48:00       Discover Financial,    Attn: Bankruptcy,
                 Po Box 3025,    New Albany, OH 43054-3025
24375751        EDI: ECAST.COM Oct 11 2019 04:48:00       ECAST SETTLEMENT CORPORATION,     PO BOX 29262,
                 NEW YORK, NY 10087-9262
24033927        E-mail/Text: bankruptcy@landmarkcu.com Oct 11 2019 01:06:37        Landmark Credit Union,
                 5445 Sw Ridge Drive,    New Berlin, WI 53151
24033928       +EDI: RMSC.COM Oct 11 2019 04:48:00      Menard, Inc,    4777 Menard Drive,
                 Eau Claire, WI 54703-9604
24419399        EDI: PRA.COM Oct 11 2019 04:48:00      Portfolio Recovery Associates, LLC,
                 Successor to Citibank, N.A. (BEST BUY),     POB 41067,   Norfolk, VA 23541
24033931       +EDI: RMSC.COM Oct 11 2019 04:48:00      Synchrony Bank,     PO Box 530916,
                 Atlanta, GA 30353-0916
24033932       +EDI: RMSC.COM Oct 11 2019 04:48:00      Synchrony Bank,     c/o Recovery Management Systems Corp,
                 25 SE 2nd Avenue, Suite 1120,    Miami, FL 33131-1605
24033933       +EDI: RMSC.COM Oct 11 2019 04:48:00      Synchrony Bank/Care Credit,     Attn: bankruptcy,
                 Po Box 103104,    Roswell, GA 30076-9104
24422506       +E-mail/Text: bkmailbayview@bayviewloanservicing.com Oct 11 2019 01:07:00
                 The Bank of New York Mellon,    c/o Bayview Loan Servicing,     4425 Ponce de Leon Blvd.,
                 5th Floor,    Coral Gables, FL 33146-1837
24360904        EDI: BANKAMER.COM Oct 11 2019 04:48:00       The Bank of New York Mellon FKA,
                 c/o Bank of America,    PO Box 31785,    Tampa, FL 33631-3785
                                                                                                TOTAL: 23
           Case 15-42599           Doc 56       Filed 10/12/19 Entered 10/12/19 23:20:33                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: mmyers                       Page 2 of 2                          Date Rcvd: Oct 10, 2019
                                      Form ID: 3180W                     Total Noticed: 36


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
24033919       ##+Care One,   PO BOX 129,   Columbia, MD 21045-0129
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              Charles L. Magerski    on behalf of Debtor 1 Robert J Baker Cmagerski@sulaimanlaw.com,
               charles@clmlawgroup.com;magerskicr85454@notify.bestcase.com
              Charles L. Magerski    on behalf of Debtor 2 Annette L Baker Cmagerski@sulaimanlaw.com,
               charles@clmlawgroup.com;magerskicr85454@notify.bestcase.com
              Glenn B Stearns   mcguckin_m@lisle13.com
              Jill Sidorowicz     on behalf of Creditor   THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK
               AS SUCCESSOR INDENTURE TRUSTEE TO JPMORGAN CHASE BANK, N.A., AS INDENTURE TRUSTEE FOR THE CWHEQ
               REVOLVING HOME EQUITY LOAN TRUST, SERIES 2005-E jsidorowicz@wmlegal.com
              Joseph S Davidson    on behalf of Debtor 1 Robert J Baker jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Joseph S Davidson    on behalf of Debtor 2 Annette L Baker jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Michael Dimand    on behalf of Creditor    2005 Residential Trust 3-2 c/o Park Tree Investments
               mdimand@aol.com, bankruptcyfilings@wirbickilaw.com
              Michael N Burke   on behalf of Creditor    Bayview Loan Servicing, LLC as servicer for THE BANK OF
               NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT, INC.,
               ALTERNATIVE LOAN TRUST 2005-54CB, MORTGAGE PASS- bk_il_notice@fisherandshapirolaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Todd J Ruchman    on behalf of Creditor    The Bank of New York Mellon amps@manleydeas.com
                                                                                             TOTAL: 10
